The Court of Errors held, that in such an action, where one only was brought in, and the others returned not found, it is sufficient to show that the defendant served, is a member of the firm upon whose contract the action is brought; it is not necessary in such case to prove that the other defendants were members of the firm.
A bill of exchange drawn on one of the states of the Union, payable in another, is regarded as a foreign bill, and a notarial protest is prima facie evidence of its contents.